DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 and 1/12/2022 are being considered by the examiner.	

Drawings
The drawings are objected to because there is lack of reference characters in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“bio-physiological parameter” in claim 1
“body sample” in claim 1
“sample” in claims 10 and 13-21
“live data base” in claim 1 (also data base is typically spelled as one word…objection should be made to correct the spelling)
“processor” in claims 10 and 14-21
Entire claims 4, 7, 8, 9, 15, and 20
“iridology chart, self-picture, tongue data, skin data, body hair data, body excretion data, brain wave data, body wave data, and head data” in claim 8
“BPM, Acute and Chronic conditions in claim 14
“Recovery Heart Rate, Effectiveness of Exercise/Activities, Acute and Chronic Condition(s)” in claim 16
“severity of said disorder or malfunction” in claim 17
“location of the disorder or malfunction” in claim 18
The disclosure is objected to because of the following informalities: the Detailed Description of the Invention lacks further descriptions of Fig. 1 and Fig. 2.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: lack of reciting references used in the Figures.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  “parameters” should read –parameter--.  Appropriate correction is required.
In claim 6, “captured data” should be changed to --the captured input data--.
Claim 10 and 14-17 are objected to because of the following informalities:  “said at input data” should read –said input data--.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the limitation “condition(s” should read –condition(s)--.  Appropriate correction is required.
In claim 14, BPM should be defined at its first occurrence.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 13, “means for storing” invokes in 35 U.S.C. 112(f) and this limitation has been interpreted as virtual storage server as disclosed in the specification ([0029]) or any equivalents thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process of determining a disorder or malfunction of at least one organ or body system) without significantly more.
Step 1
	The claimed invention in claims 1-21 are directed to statutory subject matter as the claims recite a system and a method for determining a disorder or malfunction of at least one organ or body system.
Step 2A, Prong One
	Regarding claims 1 and 10, the recited steps are directed mental process of performing concepts in a human mind or by a human using a pen and paper (see MPEP 2106.04(a)(2) subsection (III)).
	Regarding claim 1, the limitations of “capturing input data including a body sample and at least one other input indicative of a bio-physiological parameter or waveform” and “calculating with reference to a live data base, from said body sample and said at least one other input, results indicative of or confirming a disorder or malfunction or change(s) of at least one organ or body system” and the limitation in claim 10 including “calculating, from said sample and said at input data, results indicative of a disorder or malfunction of at least one organ or body system” are a process, as drafted, covers performance of the limitation that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable standard. For example, these limitations are nothing more than a medical professional capturing data and printing it out, using the data to mentally calculate a result, and  from the calculation confirming a disorder or malfunction of at least one organ or body system.
Step 2A, Prong Two
	For claims 1 and 10, the judicial exception is not integrated into a practical application. For claims 1 and 10, the additional limitation of “screen” being used for displaying results is nothing more than post-solution activity of providing results. For claim 10, the additional limitations “microphone”, “sensor” are nothing more than a pre-solution activity of data gathering. The limitation of “processor” in claim 10 is recited at a high-level of generality and amounts to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. 
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea into
a practical application, the additional limitation “screen” being used for displaying results is nothing more than post-solution activity of providing results and the additional limitations “microphone” and “sensor” are nothing more than a pre-solution activity of data gathering, which does not amount to an inventive concept. In addition, “microphone” and “sensor” are recited at a high level of generality and  “microphone” and “sensor” are is well-known basic sensor devices as discussed in [0007]-[0014] of the instant specification (for the microphone, see p17, lines 23-33 of  WO Publication, WO 2014/062441 of the PCT/US2013/064041). Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement the abstract idea of determining a disorder or malfunction of at least one organ or body system. 
Regarding dependent claims 2, 3, 5-9 and 11-21, the limitations of claims 1 and 10 further define the limitations already indicated as being directed to the abstract idea.
Regarding claim 4, the additional step of “adjusting capacities for picking up signals for at least 1-30 seconds time frame and the focused area within ideal proximity with adjusting visual cues” is nothing more than adjusting a person’s visually observation, which is can be a mental process or organizing human activity (see MPEP 2106.04(a)(2) subsection (II) and (III)).

Claims 11-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 11, the limitation of “ said sensors are placed on the body at locations including at least one of the eye, tongue, nail, body hair, body excretion, wrist, finger, neck, face, groin, ankle, torso left side, torso right side” reads on the sensors being in contact with the body. Applicant is advised to change the term “said sensors are placed on the body” to –said sensors are configured to be placed on the body--. Claim 12 recites “attached sensors” and the specification discloses that the attached sensors include biosensors attached to the body, which would encompass human body. Applicant is advised to change “attached sensors” to --attachable sensors--.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 10, 14, 16, 19, and 20 recite the following limitations as part of the invention.
“bio-physiological parameter or waveform” in claim 1
“disorder”, “malfunction”, and “physical parameter or waveform” in claim 10
“acute and chronic conditions” in claims 14 and 16 
“exercises/activities” in claim 16
“suggestions for wellness preventive health, exercise, lifestyle, supplements and or seeking professional help” in claims 19 and 20
There is insufficient written description in the specification as-filed of “bio-physiological parameter or waveform”, “disorder”, “malfunction”, “physical parameter or waveform”, “acute and chronic conditions”, “exercises/activities”, and “suggestions for wellness preventive health, exercise, lifestyle, supplements and or seeking professional help” as recited in the instant claims. MPEP 2163(II)(A)(3)(a)(ii) states the following:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

For the limitations of “bio-physiological parameter or waveform” and “physical parameter or waveform” in claims 1 and 10, respectively, and their dependent claims, while the specification discusses that this invention is for detecting uniqueness/patterns/ changes of the body by analyzing temperature, waveform and bio-physiological changes, the specification does not provide any examples of bio-physiological/physical parameter/waveform. For the limitations of “disorder” and “malfunction” in claim 10, the specification does not provide any example of disorder or malfunction.
For the limitation of “acute and chronic conditions” in claims 14 and 16 and “exercises/activities” in claim 16, the genus of “acute and chronic conditions” and “exercises/activities” is not properly supported as the specification does not provide any example of acute and chronic conditions.
For the limitation of “suggestions for wellness preventive health, exercise, lifestyle, supplements and or seeking professional help” in claims 19 and 20, the genus of “suggestions for wellness preventive health, exercise, lifestyle, supplements and or seeking professional help” is not properly supported as the specification does not provide any example of acute and chronic conditions.
In the absence of disclosure of relevant, identifying characteristics of the  “bio-physiological parameter or waveform”, “disorder”, “malfunction”, “physical parameter or waveform”, “acute and chronic conditions”, “exercises/activities”, and “suggestions for wellness preventive health, exercise, lifestyle, supplements and or seeking professional help”, there is insufficient written disclosure under 35 U.S.C. 112(a).
Claims 1, 10, 16-18, and 20-21 recite the following limitations as part of the invention.
“calculating with reference to a live data base, from said body sample and said at least one other input, results indicative of or confirming a disorder or malfunction or change(s) of at least one organ or body system” in claim 1 
“calculating, from said sample and said at input data, results indicative of a disorder or malfunction of at least one organ or body system” in claim 10
“recovery heart rate” and “effectiveness of exercise/activities” in claim 16
“severity of said disorder or malfunction” in claim 17
“location of the disorder or malfunction” in claim 18
“results indicating pattern(s) or change(s) or prediction of at least one organ or body system, condition(s)” in claim 20
“results indicative of a uniqueness pattern /change(s) /disorder(s) or malfunction of at least one organ or body system” in claim 21
For the limitations of “calculating with reference to a live data base, from said body sample and said at least one other input, results indicative of or confirming a disorder or malfunction or change(s) of at least one organ or body system” in claim 1 and “calculating, from said sample and said at input data, results indicative of a disorder or malfunction of at least one organ or body system” in claim 10 and their dependent claims, the specification does not provide any way of determining results indicative of or confirming a disorder or malfunction or change(s) of at least one organ or body system. The specification does not disclose any of specific type of patient and reference data and what type of data should be used for disorder or malfunction or change(s) of at least one organ or body system. The specification further fails to provide any guidance of evaluation to be used for determining should be used results indicative of or confirming a disorder or malfunction or change(s) of at least one organ or body system. For claim 10, the calculation step is a computer implemented functional limitation and the specification does not provide any algorithm or steps/procedure for performing the calculation of results indicative of a disorder or malfunction of at least one organ or body system in sufficient detail. MPEP 2161.01(I) states the following:
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. 

For the limitation of calculating “recovery heart rate” and “effectiveness of exercise/activities” in claim 16, the specification does not provide any description for how the processor calculates “recovery heart rate” and “effectiveness of exercise/activities.”
For the limitation of calculating “severity of said disorder or malfunction” in claim 17 and “location of the disorder or malfunction” in claim 18, the specification does not provide any description for how the processor calculates severity or location of the disorder or malfunction. 
For the limitation of calculating “results indicating pattern(s) or change(s) or prediction of at least one organ or body system, condition(s)” in claim 20 and “results indicative of a uniqueness pattern /change(s) /disorder(s) or malfunction of at least one organ or body system” in claim 21, the specification does not provide any description for how the processor calculates uniqueness pattern(s) or change(s) or prediction of at least one organ or body system, condition(s). 
In the absence of disclosure of relevant, identifying characteristics of the above limitations, there is insufficient written disclosure under 35 U.S.C. 112(a).
Claim 1 recites the limitation “body sample”. The specification fails to disclose mentioning “body sample”. The written description is silent as to what a body sample encompasses, because claim 10 mentions a sample to be part of a subject’s signal. This differs from the understood definition of a body sample referring to a subject’s blood, breath, or urine. The specification fails to disclose mentioning “sample” at all. Therefore, it is unclear what the “sample” in claims 1, 10, and 13-21 is. Dependent claims are rejected for the same deficiency set forth for in independent claims 1 and 10.
For the limitation of “adjusting capacities for picking up signals for at least 1-30 seconds time frame and the focused area within ideal proximity with adjusting visual cues” in claim 4, the specification fails to provide any details of how the adjustment of the signals and visual cues are made.
For the limitation of “captured data is stored to ensure and enhance diagnostics” in claim 6, the specification does not provide any description for how the captured data would enhanced diagnostics.
For the limitation of “the condition of the body systems is continuously monitored for the purpose of stabilizing vital signs and warning of possible failure” in claim 6, the specification does not provide any description for how the body system condition is continuously monitored for the purpose of stabilizing vital signs and warning of possible failure. The specification further does not provide any examples of vital signs.
Claim 9 recites the limitation “oximeter data is obtained by processing a video recording of the wrist.” It is noted that the specification is silent as to the use of video recording in general. 
In the absence of this disclosure of relevant, identifying characteristics of the above limitations, there is insufficient written description under 35 U.S.C. 112(a). 
Dependent claims are rejected for the same deficiency set forth for independent claims 1 and 10.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations “body sample” and “bio-physiological parameter” seems unclear due to lack of any discussions in the specification. For example, “body sample” would be broad enough to encompass body fluids/tissue being collected. For the purpose of examination, “body sample” has been interpreted as part of subject’s signal consistent with claim 10, which recites “sample” in the context of part of subject’s signal being obtained by a microphone. For the limitation of “bio-physiological parameter”, while the specification discusses that this invention is for detecting uniqueness/patterns/ changes of the body by analyzing temperature, waveform and bio-physiological changes, the specification does not provide any examples of bio-physiological parameter. For the purpose of examination, “bio-physiological parameter” has been interpreted as any biosignals.
In claim 2, the limitations of “body excretion” and “brain wave/body wave” under the Markush group of locations of the body seem indefinite. It is unclear how the “body excretion” and “brain wave/body wave” can be considered as body locations since “body excretion” would be located outside of the body once excreted and “brain wave/body wave” would be considered signals generated by the body.
In claims 2, 5, 16, 17, and 21, the use of “/” renders claims indefinite as it unclear if “/” means and, or, or and/or. For the purpose of examination, “/” has been interpreted as “and/or.”
Claim 4:
For the first occurrence of “adjusting” in line 1, it seems unclear as to what is being adjusted since signals is not recited in claim 1 and it is unclear if the signals refer to bio-physiological parameter or waveform
The term “ideal” in claim 4 is a relative term which renders the claim indefinite. The term “ideal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the second occurrence of “adjusting” in line 2, it is unclear whose visual cues are being adjusted.
The limitation "the focused area" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 6, it is unclear if “diagnostics” is the same as “calculating” results indicative of or confirming a disorder…body system.”
Claim 7 recites the limitation "the condition" in line 1.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, Applicant should change “the condition” to read –a condition--.
Claim 9 recites the limitation "the wrist" in line 2.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, Applicant should change “the wrist” to read –a wrist--.
Claim 10:
The limitation of “one other sensor” in line 3 seems indefinite since there is no other sensor recited for obtaining input data representative of a physical parameter or waveform of the body.
The limitation "the body" in 4.  There is insufficient antecedent basis for this limitation in the claim. To overcome this rejection, Applicant should change “the body” to read –a body--.
The limitation of “sample” seems unclear. The specification fails to further disclose anything related to what a sample encompasses. Therefore it is unclear to what a sample should be interpreted as. 
In claim 11, the limitation of “body excretion” under the Markush group of locations of the body seem indefinite. It is unclear how the “body excretion” can be considered as body locations since “body excretion” would be located outside of the body once excreted.
In claim 14, the limitation of “said screen displays results of said calculating” seems to be repeating the claimed element in claim 10 (“a screen for displaying results of said calculating”) and it is unclear how the limitation of claim 14 is further limiting “a screen for displaying results of said calculating” of claim 10.
In claims 16 and 19, the antecedent basis for “a disorder or malfunction” in line 2 seems unclear since there is already “a disorder or malfunction” recited in claim 10.
In claim 19, the limitation of “calculates, from said sample and said input data, results indicative of a disorder or malfunction of at least one organ or body system” seems to be repeating the claimed element in claim 10 (“calculating, from said sample and said at input data, results indicative of a disorder or malfunction of at least one organ or body system”) and it is unclear how the limitation of claim 19 is further including another calculation step to in addition the calculation step recited in claim 10.
The term “uniqueness” in claim 21 is a relative term which renders the claim indefinite. The term “uniqueness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims are rejected for the same deficiency as set forth for independent claims 1 and 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mac (US Patent Application Publication 2017/0367676 ).
Regarding claim 1, Mac teaches a diagnostic method comprising: capturing input data including a body sample and at least one other input indicative of a bio-physiological parameter or waveform, calculating with reference to a live data base, from said body sample and said at least one other input, results indicative of or confirming a disorder or malfunction or change(s) of at least one organ or body system, and displaying results of said calculating on a screen (claim 1).
Regarding claim 2, Mac teaches the method of claim 1, wherein said parameter is measured at locations of the body including at least one of the tongue, eye, skin, nail, body hair, wrist, finger, neck, face, head, groin, body excretion, ankle, torso left side, torso right side and brain wave/ body wave (claim 2).
Regarding claim 3, Mac teaches the method of claim 1, wherein said parameters are measured by devices selected from the group consisting of attached sensors, wireless sensors, microphones and cameras (claim 3).
Regarding claim 4, Mac teaches the method of claim 1, further comprising a step of adjusting capacities for picking up signals for at least 1-30 seconds time frame and the focused area within ideal proximity with adjusting visual cues (claim 4).
Regarding claim 5, Mac teaches the method in claim 1, wherein said body systems are selected from the group consisting of: (a) cardiovascular system/circulation system (b) digestive/excretory system (c) skeletal system (d) muscular system (e) respiratory system (f) nervous system (g) endocrine system (h) reproductive system (I) renal/urinary system (j) immune system (k) lymphatic system (1) integumentary/exocrine system (claim 5).
Regarding claim 6, Mac teaches the method of claim 1, wherein captured data is stored to ensure and enhance diagnostics (claim 7 and claim 1-diagnostic). Future use in claim 7 of Mac would ensure and allow enhancement of future diagnostic use.
Regarding claim 7, Mac teaches the method of claim 1, where the condition of the body systems is continuously monitored for the purpose of stabilizing vital signs and warning of possible failure (claim 8).
Regarding claim 8, Mac teaches the method of claim 1, wherein at least one said other input is selected from the group consisting of pulse data (claim 9).
Regarding claim 9, Mac teaches the method of claim 8, wherein said oximeter data is obtained by processing a video recording of the wrist (claim 11).
Regarding claim 10, Mac teaches a diagnostic system comprising a microphone for obtaining a sample of a subject's signal, at least one other sensor for obtaining input data representative of a physical parameter or waveform of the body, a processor for calculating, from said sample and said at input data, results indicative of a disorder or malfunction of at least one organ or body system, and a screen for displaying results of said calculating (claim 12).
Regarding claim 11, Mac teaches the system of claim 10, wherein said sensors are placed on the body at locations including at least one of the eye, tongue, nail, body hair, body excretion, wrist, finger, neck, face, groin, ankle, torso left side, torso right side (claim 13).
Regarding claim 12, Mac teaches the system of claim 10, wherein said at least one other sensor is selected from the group consisting of attached sensors, wireless sensors, microphones and cameras (claim 14).
Regarding claim 13, Mac teaches the system of claim 10, further comprising means for storing at least one of said sample, said input data and said calculated results (claim 15).
Regarding claim 14, Mac teaches the system of claim 10, wherein said processor calculates, from said sample and said at input data, results (claim 12) indicative of BPM (¶2-heart beat rate), Oxygen (¶2-oxygen levels), Pulse (¶20-pulse), Acute and Chronic condition(s (¶3-evaluating the condition of internal organs), and said screen displays results of said calculating (claim 12).
Regarding claim 15, Mac teaches the system of claim 10, wherein said processor for calculating, from said sample and said at input data, results will be store (claim 12) and produce reports per specific request  (¶15-results are displayed on a screen along with options to connect to local healthcare providers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mac in view of Hong (US Patent 8948832).
Regarding claim 16, Mac teaches the system of claim 10, wherein said processor calculates, from said sample and said at input data, results indicative of a disorder or malfunction of at least one organ or body system (claim 12) and said screen displays results of said calculating (claim 12). However, Mac doesn’t teach Recovery Heart Rate, Effectiveness of Exercise/Activities, Oxygen, Pulse, Acute and Chronic Condition(s). 
Hong relates generally to wearable fitness monitoring devices having heart rate monitoring functions and methods for operating the devices (col. 2 and lines 1-3). Hong further teaches a method of operating a heart rate monitor of a wearable fitness monitoring device having a plurality of sensors including the heart rate monitor (col. 2 and lines 4-7) that monitor a user’s biometric data during activity (col. 15 and lines 46-50). Hong further teaches the system of claim 10 using the following steps:
Recovery heart rate (col. 12 and line 66-heart rate recovery), effectiveness of exercise/activities (Table 3: col. 37 and lines 5-34-resting heart rate and active heart rate), oxygen (col. 21 and lines 53-54-oxygen saturation), pulse (col. 69 and line 53-pulse), acute and chronic condition(s) (col. 57 and lines 48-53).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include recovery heart rate, effectiveness of exercise/activities, oxygen, pulse, acute and chronic condition(s) of Hong in the system of Mac in order to inform users of biometric monitoring devices with possible heart failures of such risks based on their biometric data (Hong, col. 57 and lines 48-53).
	Regarding claim 19, Mac teaches the system of claim 10, wherein said processor calculates, from said sample and said input data, results indicative of a disorder or malfunction of at least one organ or body system, and said screen displays results of said calculating (claim 12). However, Mac does not teach suggestions for wellness preventive health, exercise, lifestyle, supplements and or seeking professional help. Hong teaches suggestions for wellness preventive health, exercise, lifestyle, supplements and or seeking professional help (col. 57 and lines 54-65-prevent cardiovascular and diabetic disease).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include suggestions for wellness preventive health, exercise, lifestyle, supplements and or seeking professional help of Hong in the system of Mac in order to prevent cardiovascular and diabetic disease (Hong, col. 57 and lines 54-65).
	Regarding claim 20, Mac teaches the system of claim 10, wherein said processor calculates, from said sample and said input data (claim 12), and said screen displays said results of said calculating (claim 12). However, Mac does not teach results indicating pattern(s) or change(s) or prediction of at least one organ or body system, condition(s) and suggestions from alert(s), wellness preventive health, exercise, lifestyle, supplements and or seeking professional help. Hong teaches results indicating pattern(s) or change(s) or prediction of at least one organ or body system, condition(s) (col. 57 and lines 45-47- predict whether an individual with specific heart rate patterns is healthy, pre-diabetic, or diabetic) and suggestions from alert(s), wellness preventive health, exercise, lifestyle, supplements and or seeking professional help (col. 57 and lines 54-65-prevent cardiovascular and diabetic disease).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include indicating pattern(s) or change(s) or prediction of at least one organ or body system, condition(s) and suggestions from alert(s), wellness preventive health, exercise, lifestyle, supplements and or seeking professional help of Hong in the system of Mac in order to prevent cardiovascular and diabetic disease (Hong, col. 57 and lines 54-65).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mac in view of Hornick (US Patent Application Publication 2012/0238834).
Regarding claim 17, Mac teaches the system of claim 10, wherein said processor calculates, from said sample and said at input data (claim 12) and said screen displays the results (claim 12). However, Mac does not teach results indicative of the severity of said disorder or malfunction of at least one organ or body system. Hornick teaches results indicative of the severity of said disorder or malfunction of at least one organ or body system (¶22-severity of the patient’s condition).
Hornick relates generally to monitoring and evaluation of a medical condition and/or respiratory status of a patient, using hemodynamics-based methods and devices (¶1), and more particularly to the assessment or evaluation of a medical condition and/or a respiratory status of a subject based on blood CO2 estimation acquired using non-invasive apparatus and/or methods, providing an accurate assessment of a subject's respiratory status (¶29). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention include results indicative of the severity of said disorder or malfunction of at least one organ or body system of Hornick in the system of Mac in order to identify or predict high-risk situations that could be life-saving (Hornick, ¶4).

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mac in view of Zhang (US Patent Application Publication 2012/0296225).
Regarding claim 18, Mac teaches the system of claim 10, wherein said processor calculates, from said sample and said input data, and said screen displays results of said calculating (claim 12). However, Mac does not teach results indicative of a location of the disorder or malfunction of at least one organ or body system and calculating of the location of the malfunction condition. Zhang teaches results indicative of a location of the disorder or malfunction of at least one organ or body system (¶17-determine location of cardiac pathology events) and calculating of the location of the malfunction condition (¶18-calculated overlap indicator, system determines patient arrhythmia location).
Zhang relates generally to a system for heart performance characterization and abnormality detection involving calculating an overlap indicator indicating degree of overlap of different probability distributions of a patient parameter over different time periods and acquired on different occasions, for example (¶2). Zhang further teaches a system that determines patient arrhythmia location, type, severity, suggests treatment site priority, and treatment by integrating patient demographic data and patient vital signs data, current clinical diagnosis parameters and an overlap indicator (¶18). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include results indicative of a location of the disorder or malfunction of at least one organ or body system and calculating of the location of the malfunction condition of Zhang of the system in Mac in order to identify cardiac disorders, differentiates between types of cardiac arrhythmias, characterizes pathological severity, predicts life-threatening events, and evaluates drug delivery effects (Zhang, ¶17).
	Regarding claim 21, Mac teaches the system of claim 10, where said processor calculates, and said screen displays the results of said calculating (claim 12). However, Mac does not teach results from said sample and an average of said input data being indicative of a uniqueness pattern /change(s) /disorder(s) or malfunction of at least one organ or body system. Zhang teaches results from said sample and an average (¶27-average blood pressure value) of said input data (¶49-input data) being indicative of a uniqueness pattern /change(s) /disorder(s) or malfunction of at least one organ or body system (¶27-pattern analysis and patient pathology detection, ¶5-pattern analysis of blood pressure waveform data). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date that the claimed invention include results from said sample and an average of said input data being indicative of a uniqueness pattern /change(s) /disorder(s) or malfunction of at least one organ or body system of Zhang of the system in Mac in order to provide cardiac arrhythmia and pathology detection and diagnosis in response to blood pressure signal data by dynamic signal pattern analysis of blood pressure waveform data (Zhang, ¶5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA N HODGE whose telephone number is (571)272-7101. The examiner can normally be reached M-F: 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.N.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792